MEMORANDUM ***
Alfredo Sepulveda-Iribe appeals his conviction and sentence of 48 months’ imprisonment after pleading guilty to one misdemeanor count and two felony counts of illegal entry in violation of 8 U.S.C. § 1325, arguing that the district court erred by denying his motion to withdraw his guilty plea. However, because this Court “lack[s] jurisdiction to entertain appeals where there was a valid and enforceable waiver of the right to appeal,” United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.), cert. denied, — U.S. —, 126 S.Ct. 198, 163 L.Ed.2d 188 (2005), the appeal must be dismissed.
A defendant’s waiver of appellate rights is enforceable so long as: (1) the waiver encompasses his right to appeal on the ground raised and (2) the waiver is knowingly and voluntarily made. United States v. Joyce, 357 F.3d 921, 922 (9th Cir.2004). Here, the plain and unambiguous language of the plea agreement provides for a waiver of “any right to appeal or to collaterally attack the guilty plea.” Such a comprehensive waiver of appellate rights encompasses the direct appeal of the denial of Sepulveda-Iribe’s motion to withdraw his guilty plea. Jeronimo, 398 F.3d at 1154; United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1270-71 (9th Cir.1998). Likewise, the waiver was knowing and voluntary, since the guilty plea was taken in compliance with Rule 11 and the record reveals no “misrepresentation or gross mischaracterization by counsel” that tainted the plea. Jeronimo, 398 F.3d at 1157 n. 5. Accordingly, Sepulveda-Iribe’s waiver bars his appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.